Citation Nr: 1139736	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  06-34 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the part of a May 1972 RO decision that assigned an initial 10 percent rating for residuals of a shell fragment wound (SFW) to the right calf, with retained foreign body (RFB), involving injury to Muscle Group (MG) XI.

2.  Whether there was CUE in the May 1972 RO decision in not addressing whether service connection was warranted for neuropathy of the right lower extremity. 

3.  Whether there was CUE in the May 1972 RO decision in not addressing whether service connection was warranted for spondylolisthesis of the lumbar spine. 

4.  Entitlement to an initial rating higher than 20 percent for the spondylolisthesis of the lumbar spine. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1970 to January 1972. 

This appeal to the Board of Veterans' Appeals (Board) is from a December 2004 rating decision by the RO in New Orleans, Louisiana, which granted service connection and a 10 percent rating for spondylolisthesis of the Veteran's lumbar spine retroactively effective from the date of receipt of this claim on March 19, 2004.  He appealed for a higher initial rating and earlier effective date.  During the pendency of the appeal, the RO increased the rating to 20 percent retroactively effective as of that same date. 

In a January 2005 Notice of Disagreement (NOD), the Veteran additionally requested a separate rating for neuropathy of the right lower extremity, which he asserted was due to his back disability, and requested a higher rating for the residuals of the SFW of his right calf involving injury to Muscle Group XI.  In a January 2008 decision since issued, the RO granted a separate 10 percent rating for right foot neuropathy and increased the rating for the Muscle Group XI injury and resultant residuals to 20 percent, with both ratings retroactively effective from the date of filing on January 7, 2005.  He again appealed, but only the effective dates for these ratings, contending that there was CUE in a May 1972 rating decision.  In a June 2009 rating decision, the RO granted a 20 percent rating for right foot neuropathy, effective December 11, 2008.

In a November 2010 decision, the Board determined that there was no CUE in the May 1972 rating decision, denied a higher rating in excess of 20 percent for service-connected spondylolisthesis, denied an earlier effective date for service connection for spondylolisthesis, denied an earlier effective date for a 20 percent rating for a MG XI injury of the right calf, and granted an earlier effective date of March 19, 2004 for service connection and a separate rating for right foot neuropathy.  The Board's decision granting an earlier effective date of March 19, 2004 for service connection for right foot neuropathy was later effectuated in a December 2010 rating decision.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a July 2011 order, granting a joint motion for partial remand, the Court partially vacated the Board's decision to the extent that it had denied entitlement to an initial rating higher than 20 percent for spondylolisthesis, and found no CUE in a May 1972 RO decision that assigned an initial 10 percent rating for residuals of a SFW of the right calf, involving injury to MG XI, and did not assign separate ratings for peripheral neuropathy of the right lower extremity and spondylolisthesis of the lumbar spine.  The Court remanded these issues to the Board for compliance with the instructions in the joint motion.  The Court dismissed the appeal as to the remaining issues adjudicated by the Board in its November 2010 decision.  Hence the remaining issues on appeal are as listed on the first page of this decision.

The issue of entitlement to a higher initial rating for service-connected spondylolisthesis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of entitlement to a total disability compensation rating based on individual unemployability (TDIU rating) will be addressed in a separate Board decision issued concurrently with this decision.


FINDINGS OF FACT

1.  The Veteran did not file a formal or informal claim for service connection for spondylolisthesis until March 19, 2004, and service connection for spondylolisthesis of the lumbar spine has been established as of March 19, 2004.

2.  The RO's May 1972 decision in question granted service connection for several disabilities resulting from SFWs the Veteran had sustained in March 1971, in combat in Vietnam, to his back, chest, abdomen and posterior right leg.  He received an initial 30 percent rating for residuals of a splenectomy, an initial 20 percent rating for SFW scars on his thoracic (left side) and lumbar spine involving injury to MG XX with RFB, an initial 20 percent rating for a SFW scar on the right middle portion of his lumbar spine, also involving injury to MG XX, and an initial 10 percent rating for a SFW to his right calf with RFB involving injury to MG XI, for a combined 60 percent rating when also considering the bilateral factor. 

3.  The Veteran initiated an appeal of the 10 percent rating assigned for SFW to his right calf with RFB involving injury to MG XI in the May 1972 rating decision, by submitting a timely notice of disagreement (NOD) in May 1972.  A statement of the case (SOC) was issued in September 1972, and after the Veteran failed to perfect an appeal of that decision, the May 1972 rating decision became final and binding on him based on the evidence then of record. 

4.  With respect to the assignment of a 10 percent rating for SFW to his right calf with RFB involving injury to MG XI, the May 1972 RO decision did not involve an error of fact or law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the outcome of that decision would have been manifestly different but for the error.  That decision was not fatally flawed or undebatably erroneous as to that issue.


5.  In the May 1972 decision, the RO awarded service connection for the disabilities noted above, but it did not address whether service connection was warranted for neuropathy of the right lower extremity.  Based on the evidence of record and law as then in effect, the May 1972 RO decision was undebatably erroneous in not granting service connection and a separate rating for neuropathy of the right lower extremity. 

6.  In the May 1972 decision, the RO did not address whether service connection was warranted for spondylolisthesis of the lumbar spine.  Based on the evidence of record and law as then in effect, the May 1972 RO decision was not undebatably erroneous in not addressing whether service connection for spondylolisthesis was warranted. 


CONCLUSIONS OF LAW

1.  There was CUE in the May 1972 RO decision in that it did not grant service connection and a separate rating for neuropathy of the right foot.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2011). 

2.  An effective date of January 25, 1972 is assigned for the grant of service connection for right foot neuropathy.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

3.  There was no CUE in that part of the May 1972 RO decision that assigned a 10 percent rating for a SFW to the right calf with RFB involving injury to MG XI.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2011). 

4.  There was no CUE in the May 1972 RO decision that did not address whether service connection for spondylolisthesis of the lumbar spine was warranted.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

With respect to the Veteran's CUE claims, the January 2009 SOC included copies of the regulations in effect at the time of the May 1972 RO rating decision in question.  And in any event the VCAA does not apply to CUE claims, irrespective of whether the Board or, as here, RO issued the decision in question. See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions) and Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims, either); Parker v. Principi, 15 Vet. App. 407 (2002).

Moreover, the Board finds that an examination and opinion are not needed to fairly decide the CUE claims.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  In Chotta v. Peake, 22 Vet. App. 80, 84-85 (2008), the Court determined that in claims for earlier effective dates - including, as here, partly predicated on CUE as a means of collaterally attacking a prior, final and binding decision, VA may need to obtain a "retrospective medical opinion" to determine the severity of a disability decades prior.  No such additional opinion is needed in this particular instance, however, since there are sufficient medical findings of record at the relevant time in question - 1972, to make this critical determination. 

II.  Whether there was CUE in the RO's May 1972 Rating Decision

As noted above, during the pendency of this appeal, service connection has been established for right foot neuropathy and spondylolisthesis, both effective from March 19, 2004, and a higher 20 percent rating has been awarded for a SFW to his right calf with RFB involving injury to MG XI, effective from January 7, 2005.  

The July 2011 Court-granted joint motion partially vacated the Board's November 2010 decision.  The parties (the appellant and VA's Office of General Counsel, representing the Secretary) agreed that the Board's November 2010 decision did not provide adequate reasons or bases for its determination that the May 1972 rating decision did not contain CUE.  The parties agreed that the Board's finding that a separate rating could not have been assigned for peripheral neuropathy of the right lower extremity under Diagnostic Code 8525 in addition to a rating for residuals of a SFW to his right calf with RFB involving injury to MG XI under Diagnostic Code 5311, on the basis that these Diagnostic Codes described the same functions, was inadequate as it did not explain why loss of sensation of the sole of the right foot and muscle damage to MG XI constituted the same symptomatology under 38 C.F.R. § 4.55(g).

The Veteran is seeking an effective date earlier than March 19, 2004 for the award of service connection for a lumbar spine condition and for right foot neuropathy, and an effective date earlier than January 7, 2005 for the award of a higher 20 percent rating for a SFW to his right calf with RFB involving injury to MG XI.  As a means of obtaining an earlier effective date for each of these disabilities, he claims there was CUE in a May 1972 RO decision in not addressing whether service connection was warranted for spondylolisthesis of the lumbar spine and neuropathy of the right lower extremity, and that there was also CUE in that part of the decision that assigned a 10 percent rating for a SFW to his right calf with RFB involving injury to MG XI.

The Veteran's prior appeal of the effective dates assigned in the December 2004 and January 2008 rating decisions was adjudicated by the Board in November 2010, and the appellant's appeal of these effective dates was dismissed by the Court in its July 2011 order.  Hence, the only remaining issue for the Board at this juncture is whether earlier effective dates may be assigned on the basis that CUE existed in the May 1972 rating decision.

In March 1971, while stationed in Vietnam, the Veteran was wounded by enemy mortar fire.  As a consequence, he was awarded the Purple Heart Medal in April 1971 and discharged from service in January 1972.  

In a VA Form 21-526 (Veteran's Application for Compensation or Pension), received by VA in February 1972, the Veteran claimed service connection for shrapnel wounds of the back, chest, stomach and right leg.  He reported pain in the right leg and left side, and pain in his right foot.  In a VA Form 21-526e received in March 1972, he claimed service connection for fragment wounds to the right leg, back, chest, and abdomen in March 1971.  A handwritten note in a different-colored ink states "and all other disabilities of record."

The Veteran underwent a VA examination to evaluate his claimed disabilities in March 1972.

In a May 1972 rating decision, the RO granted service connection for several disabilities based on his combat-related injuries in service to his back, chest, abdomen and posterior right leg, and the results of his initial VA examination after service in March 1972.  In that decision, service connection was granted for residuals of a splenectomy (initially rated as 30-percent disabling), for SFW scars on his thoracic (left side) and lumbar spine involving injury to MG XX with RFB (20 percent), for a SFW scar on the right middle portion of his lumbar spine, also involving injury to MG XX (20 percent), and for a SFW to his right calf with RFB involving injury to MG XI (10 percent), for a combined 60 percent rating when also considering the bilateral factor.  The Veteran was notified of this decision by a letter dated in May 1972. 

A NOD was received from the Veteran in May 1972, in which he asserted that a rating higher than 10 percent should be assigned for his service-connected right leg disability.  In September 1972, the RO issued a statement of the case, pertaining to the issue of entitlement to an increased rating for residuals of a SFW of the right calf with RFB.  A timely substantive appeal was not received from the Veteran, and the May 1972 rating decision became final.

According to the relevant facts of this case, the Veteran was discharged from service in January 1972.  Very shortly thereafter, in February 1972, he filed a claim for service connection for shrapnel wounds to his back, chest, stomach and right leg.  He cited pain - which he described as severe in his right leg and on his left side, also severe pain in his right foot, particularly when standing or walking any length of time.  In March 1972, he had a VA compensation examination concerning his claims, which included X-rays of his back, chest and right leg. Based in large part on the results of that March 1972 VA examination, in May 1972 the RO granted service connection for the several disabilities mentioned and rated them as indicated. 

The Veteran alleges the RO made three errors in that May 1972 rating decision. 
As reason or justification for assigning an earlier effective date, the Veteran contends that his spondylolisthesis and right foot neuropathy were evident at the time of his original claim for service connection, filed in February and March 1972, but that they were erroneously not granted in the May 1972 RO rating decision.  Similarly, he contends that his SFW of the right calf was manifested by moderate symptomatology at the time service connection was established for this disability.

According to 38 C.F.R. § 3.104(a), a decision of a duly constituted rating agency or other agency of original jurisdiction shall be final and binding on all field offices of VA as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104.  A final and binding agency decision shall not be subject to revision on the same factual basis, except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105 and § 3.2600.  The section 3.2600 exception pertains to situations when the claimant filed a timely notice of disagreement (NOD) following the decision in question, to initiate an appeal. 

The section 3.105 exception, the one specifically at issue in this appeal, allows for the revision of the decision in question on the grounds of CUE.  According to 38 C.F.R. § 3.105(a), where the evidence establishes such error, the prior decision will be reversed or amended.  A rating or other adjudicative decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

The Court has established a three-prong test defining CUE.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314   (1992). 

A.  Rating for Right Calf MG XI injury

Many of the regulations in effect at the time of that May 1972 rating decision, which applied to muscle injuries, were repealed in 1997.  38 C.F.R. § 4.47 - 4.54 (1964).  The full text of the repealed regulations was included in the January 2009 SOC. 

Title 38, Part 4, of the Code of Federal Regulations was amended in 1964.  This amendment was the version of the code in effect when the May 1972 rating decision was drafted.  Therefore, questions of CUE in that May 1972 decision are based on the proper application of this version of the code. 


The Veteran's right calf injury was rated under DC 5311, which pertains to injuries of MG XI.  MG XI includes the muscles involved in the propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  DC 5311 provides for a 0 percent rating where the consequent disability is slight; a 10 percent rating where the disability is moderate; a 20 percent rating where the disability is moderately severe, and a maximum 30 percent rating where the disability is severe.  38 C.F.R. § 4.73 , DC 5311 (1964). 

The criteria necessary for the slight, moderate, moderately severe, and severe muscle disabilities were found at 38 C.F.R. § 4.56 (1964). 

(b) Moderate disability of muscles. 

Type of injury.  Through and through or deep penetrating wounds of relatively short track by single bullet or small shell or shrapnel fragment are to be considered as of at least moderate degree.  Absence of explosive effect of high velocity missile and of residuals of debridement or of prolonged infection. 

History and complaint.  Service department record or other sufficient evidence of hospitalization in service for treatment of wound.  Record in the file of consistent complaint on record from first examination forward, of one or more of the cardinal symptoms of muscle wounds particularly fatigue and fatigue-pain after moderate use, affecting the particular functions controlled by injured muscles. 

Objective findings.  Entrance and (if present) exit scars linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue; signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or fatigue in comparative tests.  (In such tests the rule that with strong efforts, antagonistic muscles relax is to be applied to insure validity of tests.) 


(c) Moderately severe disability of muscles. 

Type of injury.  Through and through or deep penetrating wound by high velocity missile of small size or large missile of low velocity, with debridement or with prolonged infection or with sloughing of soft parts, intermuscular cicatrization. 

History and complaint.  Service department record or other sufficient evidence showing hospitalization for prolonged period in service for treatment of wound of severe grade.  Record in the file of consistent complaint of cardinal symptoms of muscle wounds.  Evidence of unemployability because of inability to keep up to production standards is to be considered, if present. 

Objective findings.  Entrance and (if present) exit scars relatively large and so situated as to indicate track of missile through important muscle groups. Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with sound side.  Tests of strength and endurance of muscle groups involved (compared with sound side) give positive evidence of marked or moderately severe loss.  38 C.F.R. § 4.56 (1964). 

Although the Veteran believes his disability should have been rated at the moderately severe level, the RO's determination instead of a moderate MG XI injury is supported by the medical evidence then on file. 

A July 1971 service treatment record indicates the Veteran had been wounded on March 21, 1971.  His injuries included a low-velocity fragment wound to his posterior right calf.  The report states that his "condition has improved to the point where a 20% disability is not warranted and to the best of my knowledge medical discharge is not being considered." 

The March 1972 VA examination found a 10 1/2 inch long, longitudinal, irregular surgical scar along the posterior calf.  The examiner indicated the length of the scar was due to the surgical repair of the popliteal vein, rather than the track of the missile.  The Veteran had good strength to flexion and extension of his right leg.  His right knee jerk was present, but his right ankle jerk was not.  He was able to wiggle his toes.  He could evert and invert his foot.  Dorsal and plantar flexions were normal.  His right calf was the same circumference as his left, so not atrophied. 

He had loss of sensation in the sole of his foot.  The examiner diagnosed SFW of the right calf with long irregular surgical scar muscle group 11 moderately severe. X-rays found small metallic appearing foreign bodies in the soft tissue along the posterior and medial aspect of the right proximal tibia and a few small opacities in the soft tissue of the middle one-third of the leg. 

Based on the criteria in effect at the time of the May 1972 decision, the Veteran's calf muscle disability was properly rated at the moderate or 10 percent level versus the moderately-severe or 20 percent level.  The evidence did not show that he had been hospitalized for a prolonged period for a wound of severe grade while in the service or that he had moderate loss of deep fascia or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles. Instead, the examination revealed he had largely normal function of his right foot and leg and that his predominant symptoms were loss of sensation in the sole of his right foot and absent right ankle reflex. 

The VA examiner's characterization of the residual scar from the surgery as moderately severe (rather than moderate) is not determinative of the rating that should have been assigned.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  Use of such terminology by a VA examiner, although an element of evidence to be considered, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an appropriate rating.  38 C.F.R. §§ 4.2 , 4.6 (1972). 

It therefore cannot be concluded the RO erred in characterizing the severity of this right calf muscle injury and consequent disability as moderate instead of moderately severe, especially since there were just as many objective clinical findings then of record denoting one characterization versus the other.  The Veteran is only entitled to the higher rating if the disability picture on the whole more nearly approximates the criteria required for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (1972).  And although normally entitled to the benefit of the doubt when it is not possible or feasible to make this distinction, see 38 C.F.R. §§ 3.102 , 4.3 (1972), this is not the situation when the claim is predicated on CUE after the fact because there cannot be this difference of opinion.  Rather the conclusion of greater impairment or disability must be undebatable, meaning unequivocally clear.  If there was room for doubt concerning this, it cannot be said the RO committed CUE in not assigning the higher rating.  See Thompson v. Derwinski, 1 Vet. App. 251, 253-54 (1991). 

To the extent the Veteran argues that the evidence at the time of the May 1972 rating decision warranted a higher rating, a mere disagreement with how the RO evaluated the facts before it in the prior decision does not constitute a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 242   (1994).  In essence, the Veteran's arguments regarding the proper evaluation for his SFW to his right calf with RFB involving injury to MG XI in the May 1972 decision boils down to a request to reweigh the evidence. 

In order to find CUE, the evidence must be undebatable.  Such is not the case here.  Thus, the evidence of record at the time of the May 1972 rating decision fails to undebatably establish moderately severe muscle disability such that a rating higher than 10 percent was clearly warranted.  In light of the above, the Board is, accordingly, constrained from finding that there was CUE in the May 1972 rating decision to the extent that it assigned a 10 percent rating for SFW to his right calf with RFB involving injury to MG XI.

B.  Separate Rating for Neuropathy of the Right Lower Extremity

The Veteran is correct that his STRs and the report of his May 1972 VA examination both indicate neuropathy in his right leg and foot.  It was attributed to damage to the posterior tibial nerve from the projectile of the shell fragments. 

According to 38 C.F.R. § 4.55(g)  (1964 & 1972), muscle injury ratings will not be combined with peripheral nerve paralysis ratings for the same part unless affecting entirely different functions. 

The functions of MG XI are listed as propulsion, plantar flexion of the foot, stabilizing arch, flexion of toes, and flexion of the knee.  38 C.F.R. § 4.73, DC 5311 (1964).  And the symptoms of a posterior tibial nerve injury are listed as paralysis of all muscles of the sole of the foot, frequently with painful paralysis of causalgic nature, toes cannot be flexed, adduction is weakened, plantar flexion is impaired.  38 C.F.R. § 4.124a , DC 8525 (1964). 

Governing regulation (both then and now) provides that the evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under different diagnoses are to be avoided. 38 C.F.R. § 4.14 (1964).

These two diagnostic codes clearly describe some of the same functions.  However, the Board finds that the evidence then of record, specifically the report of the March 1972 VA examination, clearly shows that Veteran had neuropathy of the right leg and foot, including injury to sensory nerves, absent right ankle jerk, and loss of sensation to the sole of the right foot.  These neurological symptoms were attributed by medical professionals at that time to damage to the posterior tibial nerve from the projectile of the shell fragments that injured his right lower extremity.  Some of these symptoms, including absent ankle jerk and sensory impairment of the right foot, are not manifestations of the Veteran's muscle injury of the right calf.  

The Board therefore concludes that based on the law and evidence then of record,  it was undebatable error for the RO not to grant service connection and a separate rating for neuropathy of the right foot as a residual of the SFW of the right leg, and CUE was present in the May 1972 rating decision to this extent only.


On correction of such CUE, the veteran is entitled to service connection for right foot neuropathy as if such decision was made at the time of the May 1972 RO decision.  Since the claim for service connection for residuals of SFW to the right lower extremity was received within the year following separation from service, January 25, 1972 (the day after the Veteran's separation from service) is the correct effective date for service connection for neuropathy of the right foot.  38 U.S.C.A. §§ 5109A, 5110; 38 C.F.R. §§ 3.105(a), 3.400.  Thus, the Board grants an earlier effective date of January 25, 1972 for service connection for right foot neuropathy. 


C.  Service Connection for Spondylolisthesis of the Lumbar Spine

In a VA Form 21-526, received by VA in February 1972, the Veteran claimed service connection for shrapnel wounds of the back, chest, stomach and right leg.  He reported pain in the right leg and left side, and pain in his right foot.  In a VA Form 21-526e received in March 1972, he claimed service connection for fragment wounds to the right leg, back, chest, and abdomen in March 1971.  A handwritten note in a different-colored ink states "and all other disabilities of record."

During the March 1972 VA examination, the examiner observed three scars on the Veteran's back:  a 3 1/4 inch long surgical scar in the lower left thoracic spine, a 2 1/2 inch long surgical scar in the upper left lumbar spine, and a 3 1/2  by 1 1/2 inch longitudinal scar in the middle right side of the lumbar spine.  The examiner stated these three wounds involved MG 20 (XX) moderately.  X-rays showed several metallic foreign bodies in the soft tissue, primarily at the L2-L3 level, some of which were embedded in the 2nd and 3rd lumbar bodies, and spondylolisthesis of the L5 on the S1. 

In a May 1972 rating decision, the RO listed the issues as service connection for SFWs of the right leg, chest, back and abdomen.  The RO did not address whether service connection for spondylolisthesis of the lumbar spine was warranted.  In this regard, the Board notes that the Veteran never filed a claim for spondylolisthesis until March 2004.  In fact, in a February 2011 reconsideration motion, the Veteran said he was never notified that he had spondylolisthesis, and that if he had been notified, he would have applied earlier.  He essentially asserts that VA should have inferred a claim for service connection for spondylolisthesis in 1972.

A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155; Rodriquez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  While the VA should broadly interpret submissions from a veteran, it is not required to conjure up issues not specifically raised.  Brannon v. West, 12 Vet.App. 32 (1998).  Treatment records do not constitute informal claims when service connection has not yet been established for the condition.  38 C.F.R. § 3.157; Lalonde, supra.  The essential parts of the foregoing summarized legal provisions were also in effect at the time of the March 1972 RO decision which did not address the issue of service connection for spondylolisthesis of the lumbar spine.

The Board finds that the Veteran did not file either a formal or informal claim for VA compensation benefits for spondylolisthesis prior to March 2004 (let alone prior to the May 1972 rating decision).  

The Veteran's February and March 1972 claims for compensation was specifically limited to a claim for service connection for SFWs, as noted above; there was absolutely no mention of a desire to seek service connection for spondylolisthesis.  Also, the complaints and findings of back problems on the March 1972 VA examination did not give rise to an informal claim for service connection for spondylolisthesis of the lumbar spine. 

There clearly was no formal claim for service connection for spondylolisthesis of the lumbar spine in existence at the time of the May 1972 RO decision.  There also was no informal claim for service connection for spondylolisthesis of the lumbar spine in existence at the time of the May 1972 RO decision, and certainly it was within the bounds of reason for the RO to perceive no such informal claim.  The Veteran now criticizes the RO for not conjuring up a claim for him in May 1972, when he himself did not articulate such a claim at the time.  Given these circumstances, there was no CUE by the RO in May 1972 in not addressing whether service connection for spondylolisthesis of the lumbar spine was warranted.  Thus, the CUE claim must be denied as to this issue.


ORDER

The failure to grant service connection and a separate rating for neuropathy of the right lower extremity in the May 1972 rating decision was CUE, and an effective date of January 25, 1972 is assigned for the grant of service connection for right foot neuropathy.

The claim of CUE in the RO's May 1972 rating decision as to the assignment of a 10 percent rating for SFW to the right calf with RFB involving injury to MG XI is denied. 

The claim of CUE in the RO's May 1972 decision in not addressing whether service connection for spondylolisthesis was warranted is denied.


REMAND

The Veteran's remaining claim for a higher initial rating in excess of 20 percent for service-connected spondylolisthesis requires further development before being decided.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, the additional development of this claim is necessary to ensure that there is a complete record upon which to adjudicate this claim and to afford the Veteran every possible consideration.

The Veteran needs to be reexamined to reassess the severity of service-connected spondylolisthesis since his most recent VA compensation examination of this disability was in October 2008, so more than 3 years ago.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991). 

Ongoing relevant medical records should also be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1) and (c)(2); and Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if they could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all VA or private medical care providers that have evaluated or treated him for a back disability since October 2008.  With his authorization, obtain all identified records that are not already in the claims file.

Document all efforts to obtain these additional records.  If any attempts and necessary follow-up attempts to obtain any additionally identified records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

2.  Upon completion of the above, schedule an appropriate VA compensation examination of the spine to reassess the severity of the Veteran's service-connected spondylolisthesis.

The claims file, including a complete copy of this remand (and any additional evidence obtained on remand), must be made available to and reviewed by the examiner for the pertinent medical and other history.  

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

3.  Readjudicate the claim for a higher initial rating for service-connected spondylolisthesis in light of the additional evidence, and with consideration of the possibility of staged ratings, pursuant to .  If this claim is not granted to the Veteran's satisfaction, send him and his representative a SSOC concerning this claim and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


